DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2011/0187691) in view of In et al. (US 2016/0217728).
As to Claim 1, Chung discloses A scan driver comprising: a plurality of first stages (figs.1,12-13- para.0053, 0173; scan stages of STG1, STG3, STG5) configured to sequentially output a plurality of intermediate scan signals (figs.1,12- output signals from out terminal (read as intermediate scan signals as they are intermediate between stages); para.0053, 0185) based on a scan start signal (fig.1,12- scan start signals SP1, SP2; para.0058, 0065); 
a plurality of masking transistors respectively connected to a plurality of output terminals of the plurality of first stages (figs.1,12-13- select circuit 1, including Tr1-3, Tr1-4 connected to output terminal out of STG1; select circuit 3, select circuit 5; para.0174), and configured to selectively transfer the plurality of intermediate scan signals in response to a masking signal, respectively (fig.1,12-13- para.0055, 0057, 0060-0062- output signal is transmitted based on the start scan signal SP1,SP2 and the mode signal, when PROG is low level, progressive scanning method is applied and when INTER is low level, the interlaced scanning method is applied; para.0175-0176-when Mode signal is a low level, the output and 
a plurality of second stages including a plurality of input terminals respectively connected to the plurality of masking transistors (figs.1,12-13- para.0053, 0173-scan stages STG2, STG4 including input terminal connected to output of select circuit 1,3 respectively), and configured to selectively output a plurality of scan signals based on the plurality of intermediate scan signals selectively transferred by the plurality of masking transistors (fig.1,12-13- scan stage STG2, STG4 output an output signal based on the output signal from the select circuit; para.0057,0060-0062, 0175-076, 0183,185), 
wherein the masking transistors are respectively connected between corresponding ones of the output terminals of the first stages and the input terminals of the second stages (figs.1,12- select circuit 1 is connected between output terminal of STG1 and input terminal of STG2; select circuit 3 is connected between output terminal STG3 and input terminal of STG4).
Chung does not expressly disclose where the transistors of the select circuit are masking transistors and a masking signal.
In et al. discloses a node masking part including first and second masking transistors (fig.7- node masking part 740-para.0115) and apply a first and second power voltage to a first and second node that activate a sensing pull-up part and inactivate a pull-down part, in response to a masking signal MASK (para.0096, 0115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung with the teachings of In et al., the motivation being to selectively output sensing signals (i.e output signals of Chung).

As to Claim 2, Chung in view of In et al. disclose wherein the plurality of first stages is configured to sequentially output all of the plurality of intermediate scan signals in a frame period, and wherein the 

As to Claim 3, Chun in view of In et al. disclose wherein the masking signal is changed to an off level before one horizontal time from a start time point of the hold period, and is changed to an on level before one horizontal time from an end time point of the hold period (In- fig.7-8-mask signal MASK is low level before the start time point of the SET signal period (read as hold period), and is changed to an on level during the set signal SET period; para.0118). 

As to Claim 4, Chung in view of In et al. disclose wherein each of the plurality of masking transistors is configured to not transfer a corresponding one of the plurality of intermediate scan signals in response to the masking signal having the off level (Chung- fig.4-when scan start SP1 is low level (on), and mode signal INTER is low level (on), signal S[2] is not output;  In- fig.8- when mask signal is low level (activated) the sense signals S[1], S[2],S[4] are not output; fig.12- when mode signal is low level, interlaced scanning mode is applied), is configured to transfer the corresponding one of the plurality of intermediate scan signals to a corresponding one of the plurality of second stages in response to the masking signal having the on level (Chung-fig.4-5- when SP1 high level (off), and mode INTER is low (on), signal S[2], S[4] are output; fig.12- when mode signal high level, progressive scanning mode is applied; In-fig.8- when mask signal is high level (inactivated) the sense signal S[3] is output].  



As to Claim 6, Chung in view of In et al. disclose, wherein each of the plurality of scan signals selectively output from the plurality of second stages is delayed by one horizontal time with respect to a corresponding one of the plurality of intermediate scan signals output from the plurality of first stages (Chung-figs.3-5- para.0082,0091,0098).

As to Claim 7, Chung in view of In et al. disclose wherein a K-th one of the plurality of first stages (Chung-fig.1- STG3) is configured to output a K-th one of the plurality of intermediate scan signals based on a (K-1)-th one of the plurality of intermediate scan signals output from a (K-1)-th one of the plurality of first stages (Chung-fig.1- output signal from select circuit 1 of stage STG1 is input to STG2, and output of select circuit 2 is applied in terminal of STG3), where K is an integer greater than 1 (fig.1- stages SGT1 through STGn), and wherein a K-th one of the plurality of second stages  is configured to selectively output a K-th one of the plurality of scan signals (Chung-fig.1- output signal from SGT4) based on the K-th one of the plurality of intermediate scan signals selectively transferred by a K-th one of the plurality of masking transistors (Chung-fig.1- output signal from select circuit 3 of STG3; In-fig.7-node masking part 740). 



As to Claim 11, Chung in view of In et al., wherein a K-th one of the plurality of first stages is configured to output a K-th one of the plurality of intermediate scan signals (Chung-fig.1,12- output signal from STGn; In-fig.4-7-output Sen from stages 500A-n) based on a previous carry signal output from a (K-1)-th one of the plurality of first stages (In-fig.4-5- para.0092, 0099,0103,0112- carry signal of previous stages are applied to second stages), where K is an integer greater than 1 (Chung-figs.1,12; In-fig.4), and -6-Reply to Office action of August 18, 2021wherein a K-th one of the plurality of second stages is configured to selectively output a K-th one of the plurality of scan signals output signal (Chung-fig.1- output signal from STG2, SGT4; In-fig.4- output signal SE2) based on the K-th one of the plurality of intermediate scan signals selectively transferred by a K-th one of the plurality of masking transistors (Chung-fig.1- output signal from select circuit 1, 3 ofSTG1,  STG3 respectively; In-fig.7-node masking part 740).

As to Claim 12, Chung in view of In et al. disclose wherein, compared with each of the plurality of second stages, each of the plurality of first stages further includes a carry output circuit (In-fig.4-7- stages 500A-k include carry output circuit in shift register 600A-k of each stage; para.0103).

As to Claim 13, Chung in view In et al. disclose wherein the carry output circuit (In-fig.7- 600A-k) comprises: a first transistor including a gate connected to a first node (In-fig.7-gate of TR6), a first terminal configured to receive a gate off voltage (In-fig.7- terminal of TR6 connected to VGH), and a second terminal connected to a carry output node at which a carry signal is output (In-fig.7- terminal of TR6 connected to carry output node Carry[k]); and a  second transistor including a gate connected to a second node (In-fig.7- gate of TR7), a first terminal connected to the carry output node (In-fig.7- terminal of TR7 

As to Claim 14, Chung in view of In et al. discloses comprising: a plurality of switching transistors configured to transfer a gate off voltage to the plurality of input terminals of the plurality of second stages in response to an inverted masking signal that is an inversion signal of the masking signal (Chung-figs.1,12-PMOS transistors of select circuits 1recieve mode signal; In-figs.4, 7-mask signal MASK input to PMOS transistors TR11, TR12) of node masking part 740).

As to Claim 15, Chung in view of In et al. disclose wherein each of the plurality of switching transistors includes a gate configured to receive the inverted masking signal (Chung-figs.1,12- PMOS transistors of select circuit receive mode signal; In-fig.7- node masking part 740 including transistors TR11, TR12 receive mask signal MASK), a first terminal configured to receive the gate off voltage (Chung-fig.1,12- terminal of Tr1-1, Tr1-2; In-fig.7-terminal of TR11, TR12), and a second terminal connected to a corresponding one of the plurality of input terminals of the plurality of second stages (Chung-fig.1,12- second terminal of Tr1-1, Tr2-2  connected to input terminal of second stage; In-fig.4, 7- terminal of TR11, TR12).

As to Claim 17, Chung discloses A display device comprising: 
a display panel including a plurality of pixel rows (fig.13- display unit 1200 include a plurality of pixel units 1210; para.0181); a data driver configured to provide data signals to each of the plurality of pixel rows (fig.13- data driver 1500; para.0187); a scan driver configured to respectively provide a plurality of scan signals to the plurality of pixel rows (fig.13- scan driver 1400; para.0185); and a controller configured to control the data driver and the scan driver, and to provide a scan start signal and a masking signal to the scan driver (fig.13- controller 1100 in conjunction with signal generator 1300; para.0180, 0184-0185),
where the scan driver comprises: a plurality of first stages (figs.1,12-13- para.0053, 0173; scan stages of STG1, STG3, STG5) configured to sequentially output a plurality of intermediate scan signals (figs.1,12- output signals from out terminal (read as intermediate scan signals as they are intermediate between stages); para.0053, 0185) based on a scan start signal (fig.1,12- scan start signals SP1, SP2; para.0058, 0065); 
a plurality of masking transistors respectively connected to a plurality of output terminals of the plurality of first stages (figs.1,12-13- select circuit 1, including Tr1-3, Tr1-4 connected to output terminal out of STG1; select circuit 3, select circuit 5; para.0174), and configured to selectively transfer the plurality of intermediate scan signals in response to a masking signal, respectively (fig.1,12-13- para.0055, 0057, 0060-0062- output signal is transmitted based on the start scan signal SP1,SP2 and the mode signal, when PROG is low level, progressive scanning method is applied and when INTER is low level, the interlaced scanning method is applied; para.0175-0176-when Mode signal is a low level, the output signal is applied to next stage in an interlaced scanning method is applied; when Mode signal is a high level, progressive scanning signal is applied); and 
a plurality of second stages including a plurality of input terminals respectively connected to the plurality of masking transistors (figs.1,12-13- para.0053, 0173-scan stages STG2, STG4 including input terminal connected to output of select circuit 1,3 respectively), and configured to selectively output a plurality of scan signals based on the plurality of intermediate scan signals selectively transferred by the plurality of masking transistors (fig.1,12-13- scan stage STG2, STG4 output an output signal based on the output signal from the select circuit; para.0057,0060-0062, 0175-076, 0183,185), 
wherein the masking transistors are respectively connected between corresponding ones of the output terminals of the first stages and the input terminals of the second stages (figs.1,12- select circuit 1 is connected between output terminal of STG1 and input terminal of STG2; select circuit 3 is connected between output terminal STG3 and input terminal of STG4).
Chung does not expressly disclose where the transistors of the select circuit are masking transistors and a masking signal.
In et al. discloses a node masking part including first and second masking transistors (fig.7- node masking part 740-para.0115) and apply a first and second power voltage to a first and second node that activate a sensing pull-up part and inactivate a pull-down part, in response to a masking signal MASK (para.0096, 0115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung with the teachings of In et al., the motivation being to selectively output sensing signals (i.e output signals of Chung).

As to Claim 18, Chung in view of In et al. disclose wherein the plurality of first stages is configured to sequentially output all of the plurality of intermediate scan signals in a frame period, and wherein the plurality of second stages is configured to not output at least a portion of the plurality of scan signals in a hold period of the frame period (Chun-fig.4-para.0088-0092-scan signals S[1], S[3] are output and scan signal S[2] is not output in an interlace scanning mode and in response to first scan start signal SP1 (read as hold period); fig.12-para.0175-0176;  In-fig.7-8-node masking part 740; para.0015, 0018; the selection of the output signals may controlled based on the masking signal).



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2011/0187691) in view of In et al. (US 2016/0217728), further in view of Na et al. (US 2016/0111055).
As to Claim 19, Chung in view of In et al. do not expressly disclose, but Na et al. discloses:  wherein the controller comprises: a still image detection block configured to divide input image data into a plurality of panel region data for a plurality of panel regions each including at least one of the plurality of pixel rows, and to determine whether or not each of the plurality of panel region data represents a still image (para.0053, 0059, 0060- timing controller receives input image and derives driving frequency of first display area DAA based on the input image and a second driving frequency of second display area DAB based on second input image, where determines if the input image is static image or moving image); a driving frequency decision block configured to determine a plurality of driving frequencies for the plurality of panel regions according to whether or not each of the plurality of panel region data represents the still image (para.0059-0062; timing controller receives input image and derives driving frequency of first display area DAA based on the input image and a second driving frequency of second display area DAB based on second input image, where determines if the input image is static image or moving image); and a scan driver control block configured to generate the masking signal based on the plurality of driving frequencies for the plurality of panel regions (para.0103-0107, 0116-0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chung in view of In et al., with the teachings of Na et al., the motivation being to reduce the power consumption of the display device (Na-para.0029, 0109).

As to Claim 20, Chung in view of In et al., as modified by Na et al. disclose the scan driver control block is configured to set at least a portion of or more frame periods as a hold period, change the masking signal to an off level before one horizontal time from a start time point of the hold period, and change the masking signal to an on level before one horizontal time from an end time point of the hold period (In- .

Allowable Subject Matter
Claims 9-10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9, 16 are allowable over the prior art of record for the reasons noted in OA mailed 08/18/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 have been considered but are moot because the new ground of rejection have been applied as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627